EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Hills Bancorporation: We consent to the incorporation by reference in the registration statements (Nos. 333-736006,33-2657, 333-182465 and 333-182464) on Form S-8 of Hills Bancorporation of our report dated March 9, 2012, with respect to the consolidated balance sheet of Hills Bancorporation and subsidiary as of December 31, 2011 and the related consolidated statements of income, comprehensive income, stockholders’ equity, and cash flows for each of the years in the two-year period ended December 31, 2011, which report appears in the December 31, 2011 annual report on Form 10-K of Hills Bancorporation. /s/ KPMG LLP Des Moines, Iowa March 13, 2013
